IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,437-02


Ex parte MAURICEO MASHAWN BROWN, Applicant




On Application for a Writ of Habeas Corpus from
Bexar County



Holcomb, J., filed a statement  respecting the dismissal of the application, in
which Meyers, Womack and Cochran, JJ., joined.


	I agree with the Court's dismissal of the subsequent application, which is required by
Section 5(a) of Article 11.071 of the Code of Criminal Procedure.
	The applicant's ground of actual innocence was presented in his first application. It was
denied. He has presented nothing new in this application.  His claim of ineffective assistance of
counsel could have been raised in his first application.
	His grounds of denial of confrontation and mental retardation could come within an
exception in Section 5. But the former does not state a claim under the Confrontation Clause of
the Sixth Amendment, and he has not made a prima facie showing of mental retardation.

Filed July 17, 2006.
Do Not Publish.